Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 15, 2016,
is made by and between ACTIVE WITH ME, Inc. a Nevada corporation (“Seller”), and
each of the individuals listed under the heading “Buyers” on the signature
page hereto (collectively, “Buyers”).

 

RECITALS

 

A.                                    Seller owns all of the issued and
outstanding shares of common stock $0.001 par value per share (the “Shares”) of
ACTIVE WITH ME HOLDINGS, INC., a Delaware corporation (the “Company”), which
Shares constitute, as of the date hereof, all of the issued and outstanding
capital stock of the Company.

 

B.                                    Buyers hold 1,500,000 shares of common
stock, $0.001 par value per share, of Seller (the “Purchase Price Shares”), and
Buyers have agreed to transfer such shares back to Seller for cancellation (the
“Repurchase”).

 

C.                                    In connection with the Repurchase, Buyers
wish to acquire from Seller, and Seller wishes to transfer to Buyers, the
Shares, upon the terms and subject to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

1.                                      Purchase and Sale of Stock.

 

(a)                                 Purchased Shares. Subject to the terms and
conditions provided below, Seller shall sell and transfer to Buyers and Buyers
shall purchase from Seller, on the Closing Date (as defined in Section 1(c)),
all of the Shares.

 

(b)                                 Purchase Price.  The purchase price for the
Shares shall be the transfer and delivery by Buyers to Seller of the Purchase
Price Shares, deliverable as provided in Section 2(b).

 

(c)                                  Closing. The closing of the transactions
contemplated in this Agreement (the “Closing”) shall take place as soon as
practicable following the execution of this Agreement.  The date on which the
Closing occurs shall be referred to herein as the Closing Date (the “Closing
Date”).

 

2.                                      Closing.

 

(a)                                 Transfer of Shares. At the Closing, Seller
shall deliver to Buyers certificates representing the Shares, duly endorsed to
Buyers or as directed by Buyers, which delivery shall vest Buyers with good and
marketable title to all of the issued and outstanding shares of capital stock of
the Company, free and clear of all liens and encumbrances.

 

(b)  Payment of Purchase Price. At the Closing, Buyers shall deliver to Seller a
certificate or certificates representing the Purchase Price Shares duly endorsed
to Seller, which

 

--------------------------------------------------------------------------------


 

delivery shall vest Seller with good and marketable title to the Purchase Price
Shares, free and clear of all liens and encumbrances.

 

3.                                      Representations and Warranties of
Seller. Seller represents and warrants to Buyers as of the date hereof as
follows:

 

(a)                                 Corporate Authorization; Enforceability. The
execution, delivery and performance by Seller of this Agreement is within the
corporate powers and has been, duly authorized by all necessary corporate action
on the part of Seller. This Agreement has been duly executed and delivered by
Seller and constitutes the valid and binding agreement of Seller, enforceable
against Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

(b)                                 Governmental Authorization. The execution,
delivery and performance by Seller of this Agreement requires no consent,
approval, Order, authorization or action by or in respect of, or filing with,
any Governmental Authority.

 

(c)                                  Non-Contravention; Consents. The execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby do not (i) violate the amended and restated
articles of incorporation or bylaws of Seller or (ii) violate any applicable Law
or Order.

 

(d)                                 Capitalization. As of the date hereof,
Seller owns the Shares, which shares represent 100% of the authorized, issued
and outstanding capital stock of the Company. The Shares are duly authorized,
validly issued, fully-paid, non-assessable and free and clear of any Liens.

 

4.                                      Representations and Warranties of
Buyers. Buyers, jointly and severally, represent and warrant to Seller as of the
date hereof as follows:

 

(a)                                 Enforceability. The execution, delivery and
performance by Buyers of this Agreement are within Buyers’ powers. This
Agreement has been duly executed and delivered by Buyers and constitutes the
valid and binding agreement of Buyers, enforceable against Buyers in accordance
with its terms, except to the extent that its enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

(b)                                 Governmental Authorization. The execution,
delivery and performance by Buyers of this Agreement require no consent,
approval, Order, authorization or action by or in respect of, or filing with,
any Governmental Authority.

 

(c)                                  Non-Contravention; Consents. The execution,
delivery and performance by Buyers of this Agreement, and the consummation of
the transactions contemplated hereby do not violate any applicable Law or Order.

 

(d)                                 Purchase for Investment.  Buyers are
financially able to bear the economic risks of acquiring an interest in the
Company and the other transactions contemplated hereby,

 

2

--------------------------------------------------------------------------------


 

and have no need for liquidity in this investment. Buyers have such knowledge
and experience in financial and business matters in general, and with respect to
businesses of a nature similar to the business of the Company, so as to be
capable of evaluating the merits and risks of, and making an informed business
decision with regard to, the acquisition of the Shares. Buyers are acquiring the
Shares solely for their own account and not with a view to or for resale in
connection with any distribution or public offering thereof, within the meaning
of any applicable securities laws and regulations, unless such distribution or
offering is registered under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from such registration is available. Buyers
have (i) received all the information they have deemed necessary to make an
informed investment decision with respect to the acquisition of the Shares,
(ii) had an opportunity to make such investigation as they have desired
pertaining to the Company and the acquisition of an interest therein, and to
verify the information which is, and has been, made available to them and
(iii) had the opportunity to ask questions of Seller concerning the Company.
Buyers have received no public solicitation or advertisement with respect to the
offer or sale of the Shares. Buyers realize that the Shares are “restricted
securities” as that term is defined in Rule 144 promulgated by the Securities
and Exchange Commission under the Securities Act, the resale of the Shares is
restricted by federal and state securities laws and, accordingly, the Shares
must be held indefinitely unless their resale is subsequently registered under
the Securities Act or an exemption from such registration is available for their
resale. Buyers understand that any resale of the Shares by them must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for the Company at
the time, create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyers acknowledge and
consent that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.

 

Buyers understand that the Shares are being sold to them pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Liabilities.  Following the Closing, Seller
will have no debts, liabilities or obligations relating to the Company or its
business or activities, whether before or after the Closing, and there are no
outstanding guaranties, performance or payment bonds, letters of credit or other
contingent contractual obligations that have been undertaken by Seller directly
or indirectly in relation to the Company or its business and that may survive
the Closing.

 

(f)                                   Title to Purchase Price Shares.  Buyers
are the sole record and beneficial owners of the Purchase Price Shares. At
Closing, Buyers will have good and marketable title to the Purchase Price
Shares, which Purchase Price Shares are, and at the Closing will be, free and
clear of all options, warrants, pledges, claims, liens and encumbrances, and any
restrictions or limitations prohibiting or restricting transfer to Seller,
except for restrictions on transfer as contemplated by applicable securities
laws.

 

5.                                      Indemnification and Release.

 

(a)                                 Indemnification. Buyers covenant and agree
to jointly and severally indemnify, defend, protect and hold harmless Seller,
and its officers, directors, employees, stockholders, agents, representatives
and affiliates (collectively, together with Seller, the “Seller Indemnified
Parties”) at all times from and after the date of this Agreement from and
against all losses, liabilities, damages, claims, actions, suits, proceedings,
demands, assessments, adjustments, costs and expenses (including specifically,
but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party claim and regardless of
any negligence of any Seller Indemnified Party (collectively, “Losses”),
incurred by any Seller Indemnified Party as a result of or arising from (i) any
breach of the representations and warranties of Buyers set forth herein or in
certificates delivered in connection herewith, (ii) any breach or nonfulfillment
of any covenant or agreement on the part of Buyers under this Agreement,
(iii) any debt, liability or obligation of the Company, whether incurred or
arising prior to the date hereof or after, (iv) any debt, liability or
obligation of Seller for actions taken prior to that certain merger by and
between Seller, Seller’s wholly owned subsidiary, RASNA Acquisition Corp. and
RASNA Therapeutics, Inc., a Delaware corporation (the “Merger”), including,
without limitation, any amounts due or owing to any former officer, director or
Affiliate of Seller, (v) the conduct and operations of the business of the
Company whether before or after the Closing, (vi) claims asserted against the
Company whether arising before or after the Closing, or (vii) any federal or
state income tax payable by Seller and attributable to the transaction
contemplated by this Agreement or activities prior to the Merger or with respect
to the Company after the Merger.

 

(b)                                 Third Party Claims.

 

(i)                                     If any claim or liability (a
“Third-Party Claim”) should be asserted against any of the Seller Indemnified
Parties (the “Indemnitee”) by a third party after the Closing for which Buyers
have an indemnification obligation under the terms of Section 5(a), then the
Indemnitee shall notify Buyers (the “Indemnitor”) within 20 days after the
Third-Party Claim is asserted by a third party (said notification being referred
to as a “Claim Notice”) and give the Indemnitor a reasonable opportunity to take
part in any examination of the books and records of the Indemnitee relating to
such Third-Party Claim and to assume the defense of such Third-Party Claim and
in connection therewith and to conduct any proceedings or negotiations relating

 

4

--------------------------------------------------------------------------------


 

thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Third-Party Claim. The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by the Indemnitor. If the Indemnitor agrees to
assume the defense of any Third-Party Claim in writing within 20 days after the
Claim Notice of such Third-Party Claim has been delivered, through counsel
reasonably satisfactory to Indemnitee, then the Indemnitor shall be entitled to
control the conduct of such defense, and shall be responsible for any expenses
of the Indemnitee in connection with the defense of such Third-Party Claim so
long as the Indemnitor continues such defense until the final resolution of such
Third-Party Claim. The Indemnitor shall be responsible for paying all
settlements made or judgments entered with respect to any Third-Party Claim the
defense of which has been assumed by the Indemnitor. Except as provided in
subsection (ii) below, both the Indemnitor and the Indemnitee must approve any
settlement of a Third-Party Claim. A failure by the Indemnitee to timely give
the Claim Notice shall not excuse Indemnitor from any indemnification liability
except only to the extent that the Indemnitor is materially and adversely
prejudiced by such failure.

 

(ii)                                  If the Indemnitor shall not agree to
assume the defense of any Third-Party Claim in writing within 20 days after the
Claim Notice of such Third-Party Claim has been delivered, or shall fail to
continue such defense until the final resolution of such Third-Party Claim, then
the Indemnitee may defend against such Third-Party Claim in such manner as it
may deem appropriate and the Indemnitee may settle such Third-Party Claim, in
its sole discretion, on such terms as it may deem appropriate. The Indemnitor
shall promptly reimburse the Indemnitee for the amount of all settlement
payments and expenses, legal and otherwise, incurred by the Indemnitee in
connection with the defense or settlement of such Third-Party Claim. If no
settlement of such Third-Party Claim is made, then the Indemnitor shall satisfy
any judgment rendered with respect to such Third-Party Claim before the
Indemnitee is required to do so, and pay all expenses, legal or otherwise,
incurred by the Indemnitee in the defense against such Third-Party Claim.

 

(c)                                  Non-Third-Party Claims. Upon discovery of
any claim for which Buyers have an indemnification obligation under the terms of
this Section 5 which does not involve a claim by a third party against the
Indemnitee, the Indemnitee shall give prompt notice to Buyers of such claim and,
in any case, shall give Buyers such notice within 30 days of such discovery. A
failure by Indemnitee to timely give the foregoing notice to Buyers shall not
excuse Buyers from any indemnification liability except to the extent that
Buyers are materially and adversely prejudiced by such failure.

 

(d)                                 Release.  Buyers, on behalf of themselves
and their Related Parties, hereby release and forever discharge Seller and its
individual, joint or mutual, past and present representatives, Affiliates,
officers, directors, employees, agents, attorneys, stockholders, controlling
persons, subsidiaries, successors and assigns (individually, a “Releasee” and
collectively, “Releasees”) from any and all claims, demands, proceedings, causes
of action, orders, obligations, contracts, agreements, debts and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity, which Buyers or any of their Related Parties now have or have ever
had against any Releasee. Buyers hereby irrevocably covenant to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Releasee, based

 

5

--------------------------------------------------------------------------------


 

upon any matter released hereby. “Related Parties” shall mean, with respect to
Buyers, (i) any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
Buyers, (ii) any Person in which Buyers hold a Material Interest or (iii) any
Person with respect to which any Buyer serves as a general partner or a trustee
(or in a similar capacity). For purposes of this definition, “Material Interest”
shall mean direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of voting securities or
other voting interests representing at least ten percent (10%) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 

6.                                      Definitions. As used in this Agreement:

 

(a)                                 “Affiliate” means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the first Person. For the purposes of this definition,
“Control,” when used with respect to any Person, means the possession, directly
or indirectly, of the power to (i) vote 10% or more of the securities having
ordinary voting power for the election of directors (or comparable positions) of
such Person or (ii) direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise, and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing;

 

(b)                                 “Governmental Authority” means any domestic
or foreign governmental or regulatory authority;

 

(c)                                  “Law” means any federal, state or local
statute, law, rule, regulation, ordinance, code, Permit, license, policy or
rule of common law;

 

(d)                                 “Lien” means, with respect to any property
or asset, any mortgage, lien, pledge, charge, security interest, encumbrance or
other adverse claim of any kind in respect of such property or asset. For
purposes of this Agreement, a Person will be deemed to own, subject to a Lien,
any property or asset which it has acquired or holds subject to the interest of
a vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such property or asset;

 

(e)                                  “Order” means any judgment, injunction,
judicial or administrative order or decree;

 

(f)                                   “Permit” means any government or
regulatory license, authorization, permit, franchise, consent or approval; and

 

(h)                                 “Person” means an individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

 

6

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous.

 

(a)                                 Counterparts. This Agreement may be signed
in any number of counterparts, each of which will be deemed an original but all
of which together shall constitute one and the same instrument.

 

(b)                                 Amendments and Waivers.

 

(i)                                     Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.

 

(ii)                                  No failure or delay by any party in
exercising any right, power or privilege hereunder will operate as a waiver
thereof nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided will be cumulative and not exclusive of
any rights or remedies provided by Law.

 

(c)                                  Successors and Assigns. The provisions of
this Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that no party may
assign, delegate or otherwise transfer (including by operation of Law) any of
its rights or obligations under this Agreement without the consent of each other
party hereto.

 

(d)                                 No Third Party Beneficiaries. This Agreement
is for the sole benefit of the parties hereto and their permitted successors and
assigns and nothing herein expressed or implied will give or be construed to
give to any Person, other than the parties hereto, those referenced in Section 5
above, and such permitted successors and assigns, any legal or equitable rights
hereunder.

 

(e)                                  Governing Law. This Agreement will be
governed by, and construed in accordance with, the internal substantive law of
the State of New York.

 

(f)                                   Headings. The headings in this Agreement
are for convenience of reference only and will not control or affect the meaning
or construction of any provisions hereof.

 

(g)                                  Entire Agreement. This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter of this Agreement. This Agreement supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof of this Agreement.

 

(h)                                 Severability. If any provision of this
Agreement or the application of any such provision to any Person or circumstance
is held invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, the remainder of the provisions of this Agreement (or the
application of such provision in other jurisdictions or to Persons or
circumstances other than those to which it was held invalid, illegal or
unenforceable) will in no way be affected,

 

7

--------------------------------------------------------------------------------


 

impaired or invalidated, and to the extent permitted by applicable Law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.

 

(i)                                     Notices.  Any notice, request or other
communication hereunder shall be given in writing and shall be served either
personally, by overnight delivery or delivered by mail, certified return receipt
and addressed to the following addresses:

 

(a)                                 If to Buyers:

 

(b)                                 If to Seller:

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.

 

 

“SELLER”

 

 

 

ACTIVE WITH ME, INC.

 

 

 

 

 

By:

 

 

 

Name:

Jim Tripp

 

 

Title:

Chief Executive Officer

 

 

 

 

 

“BUYER”

 

 

 

Sheri Strangway

 

 

 

 

 

No. of Shares:

1,500,000

 

--------------------------------------------------------------------------------